Per curiam.
The Judicial Qualifications Commission instituted formal proceedings against Judge C. Winfred Smith, of the State Court of Hall County, charging him with several violations of the Code of Judicial Conduct (251 Ga. 897).
The violations consisted of: (1) Improperly and without just cause nolle prossing, dismissing or modifying the charges in a number of DUI and other criminal cases pending before the respondent, and reinstating and imposing sentences in certain of them after the July 1983 term of the Hall County Grand Jury recommended their reinstatement; (2) Reinstatement of four cases involving defendant Dennis Fay Wallis and imposing sentences therein although three years had elapsed since the respondent had nolle prossed these cases; and (3) Improperly threatening to hold one Fred Whitmire in contempt of court if he wrote further letters critical of the respondent to The Times, a Gainesville, Georgia, newspaper.
At the call of the hearing before the Commission, the respondent, *486through his attorneys, submitted a voluntary proposal for disposition of the disciplinary proceeding. The Commission recommended the agreed upon disciplinary action, viz: Suspension as Judge of the State Court of Hall County, without pay, for a period of thirty days, beginning December 1, 1984, during which period of time the respondent be prohibited from occupying or using his office in the Courthouse of Hall County, Georgia.
Decided November 1, 1984.
Harry S. Baxter, for Judicial Qualifications Commission.
Jack M. Carey, Joe K. Telford, for Smith.
The recommendation of the Commission is approved, and the respondent is ordered suspended without pay for thirty days, beginning December 1, 1984, during which time he shall neither occupy nor use his office in the Hall County Courthouse.

All the Justices concur.